DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 16th 2022 has been entered. Claims 1-2, 4-5 and 7 remain pending in the application. Applicant’s amendments to the specification have overcome each and every objection set forth in the claims and specification in the Non-Final Office Action mailed December 1st, 2021.
Applicant's amendments to Claim 1 have been fully considered and are further rejected by CN 102357294 issued by Zhang.
Response to Arguments
Applicant's arguments  regarding the 35 USC 102 rejections of Claims 1-2, 4-5 and 7  have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the primary reference of Zhang does not disclose that the telescopic members and bars are separated (Page 6,  Para 1-2), the examiner disagrees, pointing out that when reading the claim according the broadest reasonably interpretation, “wherein the telescoping members are separated from the bars” it can be interpreted as the telescopic members are not integrally attached to the bars and therefore can be separated from the bars (Fig A). For additional context, please refer to the dictionary definition of the term “Separate” (transitive verb: 1a-b, 5b; intransitive verb: 1 and 3; adjective: 1a and 3a-b)
Regarding Applicant’s assertion that Zhang’s design cannot be considered because the bars serve an extra function of guiding the cover to move (Page 6,  Para 3), the examiner disagrees, pointing out that when interpreting the claims according to the broadest reasonable interpretation, the claim does not expressly disclose that the bars cannot serve an extra function of guiding the cover to move except for supporting the head frame. Therefore, the limitations of the claim have been anticipated by Zhang.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being unpatentable by Foreign Publication CN 102357294 issued by Zhang (hereinafter “Zhang”).
Regarding claim 1, Zhang discloses: A golf club bag, comprising: 
a barrel (Fig 1, elements 7,8,9, and 10) having an outer member (10) and an inner member ( Fig 1, the frame comprising of fixing rings 7 and 9, and sliding strip 8, here forth "frame"), wherein the inner member (the frame comprising of head frame and base 7 and 9, and sliding strip 8; sliding strip 8 behaves as a frame member rod with an extendible and retractable piece that is an elevating device) is received in the outer member (Fig 2 shows frame being received in outer member 10) and connected to the outer member ( Para 28, Lower fixing ring 9 is attached to wall of plastic barrel 10) to form a channel between the outer member and the inner member (Fig 2); 
a cover having a cover member (3) and a cover ring connected to the cover member (3), wherein the cover ring and a portion of the cover member (3) are received in the channel of the barrel (Fig 2, cover 3 is received in the channel of the barrel 10); and 
an elevating device (Sliding strip 8 is a elevating device) received in the channel of the barrel (Fig 1 and 2, sliding strip is received in barrel 10) and connected to the barrel (elevating device 8 is attached to fixing ring 9 of frame, which is attached to the barrel 10) and the cover (cover 3 is attached to the elevating device sliding strips 8 via sliding cards 5 on lower end of the cover) respectively, wherein the elevating device (sliding strips 8) drives the cover (3) to reciprocate along the channel of the barrel (Para 28, the cover moves along the channel in the barrel via the sliding strips ); 
wherein the inner member (Fig A, Frame) of the barrel (Fig A, Frame) has a head frame (7), a base (9), and a plurality of bars (elevating devices 8), and the bars have opposite ends connected to the head frame and the base respectively (elevating devices 8 are attached to members 7 and 9); 
(telescopic member 5 is telescopic because it allows two structures to telescope so therefore they are telescoping members), each of which has opposite ends connected to the barrel (Telescopic member 5 is attached to the barrel via attached sliding strips 8) and the cover respectively (telescopic member 5 is directly attached to the cover 5); wherein the telescoping members are separated from the bars ( elevating device/bars 8 are separate from the telescopic members 5; elevating device 8 attaches to telescopic members 5). For additional context, regarding the term “separated” please refer to the dictionary definition of the term “Separate” (transitive verb: 1a-b, 5b; intransitive verb: 1 and 3; adjective: 1a and 3a-b).
Regarding claim 2, Zhang discloses the barrel further includes a channel ring (see examiner-annotated Fig A below) received in channel of the barrel (Fig 2, shows the cover 3 being received in the channel of barrel 10) and connected to the outer member (Channel ring is part of cover 3, which is attached to via telescopic members 5 to sliding strips 8, which is attached to the outer member of  the barrel 10), and the cover member (3) and the elevating device (8) pass through the channel ring (elevating device 8 attaches to telescopic members 5).

    PNG
    media_image1.png
    574
    450
    media_image1.png
    Greyscale
 
Figure A- Examiner annotation of Zhang of Figure 1

Regarding claim 4, Zhang discloses: the inner member (Figure A, frame) of the barrel has a head frame (7), a base (9), and a cylinder (the 8 forms a geometric cylinder and the defined is connected to the upper 7 and 9), and the head frame (7) and the base (9) are connected to opposite ends of the cylinder respectively (head frame 7 and base 9 are attached to the sliding strips 8 that form a geometric cylinder). 
Regarding claim 5, Zhang discloses the cylinder is formed by two half cylinder members ( Figure A, the sliding strips pointed out form a separating plane between where on one side of the place is half a geometric cylinder, and the other side forms another half of a geometric cylinder).
Regarding claim 7, Zhang discloses: the elevating device (Sliding strips 8) includes a plurality of rails and guiding members ( Fig A, the rails and guiding members are part of the sliding strips 8; rails and guiding members are anything that another object could be glided or guided across respectively): the rails are connected to the barrel (Sliding strips 8, formed out of rails, is attached to the barrel 10) and the guiding members are connected to the cover (Figure 2, the guiding members are part of sliding strips 8 and allow the sliding strips to lengthen and shorten; they are attached to the cover via telescopic members 5); the guiding members movably engage the rails ( Figure 2, the guiding members of sliding strip 8 allow the sliding strips to expand along the rails of the strips in a guided fashion) respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 1644592 issued to Howland (Retractable cover) (Figures 1-2);
US Patent 6119742 issued to Maeng (Half cylindrical geometry) ( Figure 7);
US Publication 20040090047 by Kang (Retractable cover) (Figures 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Wed 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731